                   Case 19-13519-JKO          Doc 48     Filed 04/09/19      Page 1 of 2




   B26 (Official Form 26) (12/08)

                               United States Bankruptcy Court
                                    Southern District of Florida

    In re: PINNACLE GROUP, LLC                                      Case No. 19-13519-JKO

                    Debtor                                          Chapter 11


   PERIODIC REPORT REGARDING VALUE, OPERATIONS AND PROFITABILITY OF
    ENTITIES IN WHICH THE ESTATE OF PINNACLE GROUP, LLC, INC, HOLDS A
            SUBSTANTIAL OR CONTROLLING INTEREST

           This is the report as of April 9, 2019 on the value, operations and profitability of those
   entities in which the estate holds a substantial or controlling interest, as required by Bankruptcy
   Rule 2015.3. The estate of Pinnacle Group, LLC. holds a substantial or controlling interest in the
   following entities:

    Name of Entity                     Interest of the Estate            Tab #
   N/A
   N/A
   N/A
   N/A

   This periodic report (the “Periodic Report”) contains separate reports (“Entity Reports”) on the
   value, operations, and profitability of each entity listed above.

            Each Entity Report shall consist of three exhibits. Exhibit A contains a valuation estimate
   for the entity as of a date not more than two years prior to the date of this report. It also contains a
   description of the valuation method used. Exhibit B contains a balance sheet, a statement of income
   (loss), a statement of cash flows, and a statement of changes in shareholders’ or partners’ equity
   (deficit) for the period covered by the Entity Report, along with summarized footnotes.
   Exhibit C contains a description of the entity’s business operations.


THIS REPORT MUST BE SIGNED BY A REPRESENTATIVE OF THE TRUSTEE OR DEBTOR IN
                               POSSESSION.
               Case 19-13519-JKO         Doc 48     Filed 04/09/19     Page 2 of 2




The undersigned, having reviewed the above listing of entities in which the estate of Pinnacle
Group, LLC, Inc. holds a substantial or controlling interest, and being familiar with the Debtor’s
financial affairs, verifies under the penalty of perjury that the listing is complete, accurate and
truthful to the best of his/her knowledge.


Date: __4/9/2019_____________________
                                               /s/ Dennis Wilburn
                                             Signature of Authorized Individual

                               Paradigm Gateway International., Sole member /s/ Dennis Wilburn
                                           Name of Authorized Individual

                                              President
                                             Title of Authorized Individual
